                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BAXTER JONES,
     Plaintiff,                                                   Case No. 17-11744

v.

CITY OF DETROIT, REUBEN FLUKER,
ROBIN CLEAVER, EDWARD HUDSON,
ELVIN BARREN,                                                     HON. AVERN COHN
      Defendants.
___________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION (Doc. 57)

                                   I.   INTRODUCTION
       This case involves the Americans with Disabilities Act (ADA),1 the Rehabilitation

Act,2 and 42 U.S.C. § 1983. Plaintiff, Baxter Jones (“Jones”), is a wheelchair-bound

individual qualified for protections provided by the ADA and the Rehabilitation Act.

Jones is suing the City of Detroit (“the City”) and certain police officers3 for disability

discrimination and for the use of excessive force during his arrest. Jones says that his

rights were violated while being transported to a detention center in an ill-equipped

police van following a lawful arrest. Jones also says that the City is non-complaint with

the ADA because it lacks adequate procedures related to ADA grievances.

       On June 4, 2019, the Court issued an order granting in part, and denying in part,

Defendants’ motion for summary judgment. (Doc. 55). The Court denied, without

prejudice, summary judgment on Jones’ excessive force claims. In doing so, the Court




1
  42 U.S.C. § 12132, et seq.
2
  Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq.
3
  Sergeant Reuben Fluker, Officer Robin Cleaver, Sergeant Edward Hudson,
Commander Elvin Barren.
stated that the facts and issues relating to Jones’ excessive force claims had not been

sufficiently discussed in the parties’ briefs, nor was it the focus of oral argument (held on

May 6, 2019). Nevertheless, the Court discussed relevant case law to assist the parties

in focusing their arguments and narrowing the issue.

       In response, Jones filed a motion for reconsideration (Doc. 57). Jones takes

issue with the Court’s legal discussion regarding his excessive force claims. Jones

says that the Court’s discussion of law contains “palpable defect,” and correcting the

defect would result in denying summary judgment on his excessive force claims “with

prejudice.” (Doc. 57).

       However, Defendants’ motion for summary judgment was denied because the

parties (and the Court) focused on Jones’ ADA claims. The summary judgment denial

was procedural in nature, and not based on an application of the law. Even if there was

a palpable defect contained within the Court’s previous legal discussion, such a defect

would not undermine the Court’s reasons for denying summary judgment without

prejudice. Accordingly, Plaintiff’s motion for reconsideration (Doc. 57) is DENIED.



SO ORDERED.



                                                  s/Avern Cohn
                                                   AVERN COHN
                                                    UNITED STATES DISTRICT JUDGE

Dated: 6/27/2019
Detroit, Michigan




                                             2
